Citation Nr: 0408959	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  01-02 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left hip.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right hip.

4.  Entitlement to an initial compensable evaluation for a 
right wrist traumatic injury of the mid carpal bone.

5.  Entitlement to an initial compensable evaluation for 
mitral valve prolapse and aortic stenosis.

6.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Thereafter, the claims file was 
transferred to the RO in Washington, DC, and again to the RO 
in Pittsburgh, Pennsylvania.

The veteran has expressed his dissatisfaction with the 
initial ratings assigned at the time of the grant of service-
connection for the listed disabilities.  Therefore, the Board 
has recharacterized the issues as entitlement to increased 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

1.  Left hip arthritis is manifest by subjective complaints 
of pain that interferes with ambulation and sleeping and 
objective evidence of full range of motion and muscle 
strength with X-ray evidence of mild arthritis.  There is 
evidence of no more than slight hip impairment.

2.  Right hip arthritis is manifest by subjective complaints 
of pain that interferes with ambulation and sleeping and 
objective evidence of full range of motion and muscle 
strength with X-ray evidence of mild arthritis.  There is 
evidence of no more than slight hip impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left hip arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5255 (2003).

2.  The criteria for an initial evaluation in excess of 10 
percent for right hip arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5255 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claims.  A 
September 2003 letter advised the veteran of the types of 
evidence that he needed to send to VA in order to 
substantiate a claim for an increased initial evaluation, as 
well as the types of evidence VA would assist in obtaining.  
In addition, the veteran was informed of his responsibility 
to identify, or to submit directly to VA, medical evidence of 
the current severity of his service-connected disabilities.  
Furthermore, the veteran has been provided several VA 
examinations in August 1999, June 2001 and June 2002.  
Moreover, the veteran and his representative were provided 
copies of the appealed November 1999 rating decision, as well 
as a September 2001 statement of the case and February 2002 
and July 2003 supplemental statements of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf, and informed to provide all 
evidence that could help support his claims.  Thus, the Board 
finds that the veteran has been provided the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA medical 
records and reports.  In addition, the RO has sought further 
information from the veteran regarding any private treating 
physicians.  In sum, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  Therefore, 
the Board finds that any error in not providing a single 
notice to the appellant in covering all content requirements, 
as well as any defect with respect to the timing of the VCAA 
notice requirements, was harmless.  See 38 C.F.R. § 20.1102 
(2003) (harmless error).

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, supra.

Factual Background

The veteran's service medical records show that he was 
followed-up in May 1998 for complaints of lower back pain.  
Examination revealed limited and painful right hip external 
rotation.  X-ray studies of both hips, conducted that same 
month, revealed degenerative changes in both hips with 
superior joint space narrowing associated with minimal 
subchondral sclerosis as well as acetabular overgrowth.  The 
impression was mild bilateral osteoarthritis manifested by 
superior joint space narrowing.  The veteran was put on 
physical profile due to hip and back pain.  In a July 1998 
medical history report, the veteran reported he had chronic 
lower back and hip pain.  

During an August 1999 VA examination, the veteran complained 
of sore hip joints.  Examination of the musculoskeletal 
system showed no evidence of disease or injuries.  Functional 
effects were within normal limits.  The examiner indicated 
that the physical examination was normal.

A November 1999 rating decision granted service connection 
for degenerative arthritis of both hips, as well as lumbar 
disc disease, and a assigned a 10 percent evaluation, 
effective from the day after the veteran's discharge.

In June 2001, the veteran again underwent VA examination for 
complaints of hip pain.  Examination revealed mild bilateral 
hip arthrosis without apparent functional deficit.  Range of 
motion was from 0 to 90 degrees.  Bilateral hip extension was 
to 15 degrees.  The examiner observed that the veteran's gait 
was normal and that his pain was adequately controlled with 
Motrin.  X-ray studies revealed mild, symmetric joint 
narrowing.  The diagnoses included chronic pain of the hips.  
An orthopedic consultation was recommended.

An October 2001 orthopedic consultation report indicates that 
the veteran experienced hip pain that was well controlled 
with Motrin, but was slowly getting worse.  There was no 
significant prior treatment.  Examination of the hips 
revealed no acute distress.  Flexion was from 0 to 90 degrees 
bilaterally.  Internal rotation was to 15 degrees and 
extension was to 15 degrees in both hips.  Muscle strength in 
both legs was 5/5 and the veteran had a normal gait.  X-ray 
studies showed mild degenerative joint disease with some 
joint narrowing.

A June 2002 examination report, conducted by 121st General 
Hospital in Korea on behalf of VA, indicates that examination 
of the musculoskeletal system was within normal limits.  

The veteran was awarded separate 10 percent ratings for 
arthritis of his left and right hips, as well as for his 
lumbar spine, in a July 2003 rating decision.

Analysis
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's left and right hip disabilities are evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5010 for traumatic arthritis.  Under Diagnostic Code 5010, 
traumatic arthritis, when substantiated by X-ray findings, is 
rated as degenerative arthritis, pursuant to Diagnostic Code 
5003.  Degenerative arthritis established by X- ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9- 
98.  Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The left and right hip disabilities are currently rated 
separately as 10 percent disabling by analogy to Diagnostic 
Code (Code) 5255, impairment of the femur.  38 C.F.R. § 
4.71a. The Board notes that there are other diagnostic codes 
for evaluation of hip disability that provide for ratings of 
greater than 10 percent.  However, the evidence does not 
reflect ankylosis of the hip (Code 5250) or of flail joint of 
the hip (Code 5254).  Nor does the record demonstrate limited 
flexion of the thigh, which is evaluated under Code 5252.  
Accordingly, the Board finds no reason for evaluating these 
disabilities under a diagnostic code other than Code 5255.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Under Code 5255, a 10 percent rating is assigned for malunion 
of the femur with slight knee or hip disability.  A 20 
percent rating requires malunion of the femur with moderate 
knee or hip disability, while a 30 percent rating requires 
marked disability.

In this case, the veteran describes bilateral hip pain with 
walking and that interferes with his sleep.  He also 
complained of joint swelling and muscle spasm.  However, VA 
treatment records and examination reports, while noting the 
veteran's complaints, consistently indicate full range of 
motion in both hips and full muscle strength.  The report of 
the June 2001 VA examination shows mild bilateral hip 
arthrosis without apparent functional deficit.  The balance 
of the physical examinations is essentially normal, with no 
evidence of weakness, fatigue, incoordination, or lack of 
endurance during the examination.  X-ray studies of both hips 
do reveal mild symmetric joint narrowing.  Therefore, despite 
the veteran's complaints of pain on motion, the Board finds 
no physical evidence of underlying pathology to support those 
complaints.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In the absence of objective evidence of 
significant hip symptomatology, the Board cannot conclude 
that the overall disability picture more nearly approximates 
moderate hip disability to warrant higher ratings under Code 
5255.  38 C.F.R. § 4.7.  Accordingly, the Board finds that 
the preponderance of the evidence is against separate initial 
disability ratings greater than 10 percent for arthritis of 
the left and right hips.  38 C.F.R. § 4.3.

The Board notes that, although the veteran has appealed an 
initial decision for his ratings for left and right hip 
disabilities, the current disability ratings are effective to 
the day after his discharge from service.  The evidence of 
record does not indicate that the current disability levels 
are significantly different from those during any other 
period during the veteran's appeal.  Therefore there is no 
basis for considering staged ratings in this case.  Fenderson 
v. West, 12 Vet. App 119 (1999).




ORDER

An initial evaluation in excess of 10 percent for left hip 
arthritis is denied.

An initial evaluation in excess of 10 percent for right hip 
arthritis is denied.


REMAND

The Board notes that, although the veteran has been provided 
several VA medical examinations to assess the nature and 
severity of each of the other service-connected orthopedic 
disabilities, the examination reports evaluating the 
veteran's residuals of a right wrist injury and arthritis of 
the low back, did not comment on whether there was any 
objective evidence of instability, weakened movement, excess 
fatigability or incoordination associated with the veteran's 
disabilities.  The Board is of the opinion that the veteran 
should be provided a VA orthopedic examination with adequate 
assessment of functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Likewise, the 
examination reports do not contain sufficient data upon which 
to evaluate the veteran's initial rating claims for mitral 
valve prolapse and hemorrhoids, and thus are not adequate for 
rating purposes.

Further, the Board notes, that the regulations pertaining to 
evaluation of the spine, were revised, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).  Where, as here, 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
As such, on remand, the RO should advise the veteran of the 
criteria contained in the revised regulations.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  Then, 
after obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured.  Any records 
received should be associated with the 
claims folder.

2.  After the above development has been 
completed, the veteran should be afforded 
a VA cardiology examination to evaluate 
the extent of his service-connected 
cardiovascular disease.  The examiner 
should evaluate the veteran's current 
symptoms under the new schedular criteria 
for rating hypertensive heart disease.  
If a laboratory determination of METs 
(metabolic equivalent) by exercise 
testing cannot be done for medical 
reasons, the examiner should provide an 
estimate of the level of activity 
(expressed in METS and supported by 
specific examples) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope due to the veteran's heart 
disease.  If there is no evidence of any 
of the above symptoms on examination, the 
examiner should so state.  The 
cardiologist should also provide an 
opinion concerning the impact of the 
hypertensive heart disability on the 
veteran's employability.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination, and it should be noted in 
the report whether the files have been 
reviewed.  

3.  The veteran should also be afforded a 
VA examination to determine the severity 
of his hemorrhoids.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.

4.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination, to 
determine the nature and extent of his low 
back and right wrist disabilities.  The 
examiner should be requested to identify 
any objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the low back arthritis and 
residuals of a right wrist traumatic 
injury.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with these 
disabilities should be specifically 
assessed.  The examiner should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  If 
not feasible, the examiner should so 
state.  All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.  

5.  The veteran is hereby notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2003).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issues on appeal.

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



